706 S.E.2d 257 (2011)
Hulin K. TREADWAY
v.
Susanna Krammer DIEZ, Gene Lummus, Gene Lummus Harley Davidson, Inc., Mike Calloway individually and officially, John Doe, individually and officially, County of Buncombe, Buncombe County Sheriffs Department.
No. 53A11.
Supreme Court of North Carolina.
March 11, 2011.
Thomas J. Doughton, Winston-Salem, for Buncombe County Sheriffs Department.
Robert J. Lopez, Asheville, for Treadway, Hulin K.
Rex Morgan, Charlotte, for Lummus, Gene.
Payton D. Hoover, Charlotte, for Diez, Susanna Krammer.

ORDER
Upon consideration of the petition for discretionary review, filed by Defendant (Buncombe County Sheriffs Department) on the 3rd of February 2011 in this matter pursuant to G.S. 7A-31 and the Appellate Rule 16(b) as to issues in addition to those presented as the basis for the dissenting opinion in the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the petition for discretionary review as to additional issues is
"Allowed by order of the Court in conference, this the 11th of March 2011."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).
Accordingly, the new brief of the Defendant shall be filed with this Court not more *258 than 30 days from the date of certification of this order.
JACKSON, J. recused.